Exhibit 10.1
 
AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made as of March 23, 2009, among Concord
Associates, L.P., a New York limited partnership having an office at c/o
Cappelli Enterprises, Inc., 115 Stevens Avenue, Valhalla, New York 10595
(“Concord”) and Empire Resorts, Inc., a Delaware corporation having an office at
701 North Green Valley Parkway, Suite 200, Henderson, Nevada 89074
(“Empire”).  This Agreement sets forth the material terms and conditions of a
transaction (the “Transaction”) between Concord and Empire, and the agreement by
the parties hereto to formalize and execute one or more additional agreements,
as more fully set forth herein, consistent with the terms outlined in this
Agreement; provided, that, in the event that such additional agreement(s) are
not executed by the parties hereto, the terms of the Transaction set forth in
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.
 
W I T N E S S E T H :


WHEREAS, on February 8, 2008, Concord and Empire entered into that certain
Agreement to Form Limited Liability Company and Contribution Agreement (as
amended by Amendments dated December 30, 2008, and January 30, 2009, the
“Original Agreement”); and
 
WHEREAS, Concord, Monticello Raceway Management Inc. (“MRMI”) and Monticello
Harness Horsemen’s Association, Inc. (the “Horsemen”) negotiated and entered
into that certain Agreement dated as of July 1, 2008 (the “Horsemen Agreement”)
which provides for, among other things (i) the operation of one or more racing
tracks at the Monticello Raceway in Monticello, New York and/or at that certain
parcel of land located in the Town of Thompson, New York and commonly known as
the Concord Hotel and Resort (the “Concord Property”), (ii) an initial term
ending on July 31, 2010, which may be extended until December 31, 2030 pursuant
to the terms set forth in the Horsemen Agreement in the event that construction
financing with respect to the construction of improvements, including a harness
horseracing track, on the Concord Property closes on or before July 31, 2010,
and (iii) annual purse payments to the Horsemen in the amounts set forth on
Exhibit B attached to the Horsemen Agreement and made a part thereof; and
 
WHEREAS, pursuant to the terms of the Horsemen Agreement, Concord agreed to
reimburse MRMI, and guaranteed to the Horsemen, any excess in the Guaranteed VGM
Purse Contribution (as defined in the Horsemen Agreement) in excess of 8.75% of
the net win from video gaming machine activities at the Monticello Raceway (such
difference, the “VGM Shortfall”) for the period commencing on July 1, 2008 until
the earlier to occur of July 31, 2010  or the date that a certificate of
occupancy is issued and all requisite licenses have been obtained in connection
with a harness horseracing and video gaming machine facility at the Concord
Property; and
 
1

--------------------------------------------------------------------------------


 
WHEREAS, each of the Concord and Empire hereby acknowledge and agree that the
Horsemen Agreement remains in full force and effect, and that such Horsemen
Agreement is in the mutual best interest of both Concord and Empire; and
 
WHEREAS, in connection with the execution of the Horsemen Agreement, on July 1,
2008 Concord, MRMI and Empire entered into that certain Agreement (the “Horsemen
Side Agreement”); and
 
WHEREAS, on October 23, 2008, the New York State Racing and Wagering Board
(“R&W”) acted pursuant to Racing, Pari-Mutuel Wagering and Breeding Law (the
“Racing Law”) Section 302 and approved the filing of the certificate of
incorporation of Concord Empire Raceway Corp. (the “Raceway Corp.”), a New York
harness racing corporation authorized to hold harness race meetings at the
Concord Property and to apply for a Racing Law Section 307 license to conduct
pari-mutuel harness horse racing, and on January 15, 2009, R&W agreed to grant
priority to and act favorably on an application submitted by the Raceway Corp.
for a license to conduct pari-mutuel harness racing meets at the Concord
Property (the “Eighth Track License”); and
 
WHEREAS, Empire hereby acknowledges and agrees that the issuance of the Eighth
Track License to Raceway Corp. and the development of the Track and the Concord
Gaming Facilities (hereinafter defined) at the Concord Property is reasonably
expected to revitalize the economy of, and tourism industry in, Sullivan County,
New York, and, as a result, Empire hereby acknowledges and agrees that the
issuance of the Eighth Track License to Raceway Corp., and the development and
subsequent operation of the Track and the Concord Gaming Facilities at the
Concord Property, are in the best interest of Empire; and
 
WHEREAS, as of the date of this Agreement, the conditions set forth in Article
19 of the Original Agreement have not been satisfied, and neither Concord nor
Empire anticipates that the Original Agreement conditions will be able to be
satisfied in the future; and
 
WHEREAS, as of February 28, 2009, the Original Agreement became terminable by
either party in accordance with its terms; and
 
WHEREAS, upon the execution of this Agreement, the parties desire that the
Original Agreement shall be automatically terminated and be of no further force
or effect, and the terms of this Agreement shall supersede all prior written
agreements between Concord and Empire.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
 
2

--------------------------------------------------------------------------------


 
Article I.                      Transaction Overview
 
Section 1.01                Overall Transaction Structure.
 
1.           Commencing on the Closing Date (as hereinafter defined), and for a
term of forty (40) years (unless earlier terminated pursuant to the terms of
this Agreement, the “Term”), Empire  (or a wholly-owned subsidiary of Empire
reasonably acceptable to Concord, which shall be referred to herein as the
“Empire Transaction Subsidiary”) shall be retained by Raceway Corp. to provide
advice and general managerial oversight with respect to the operations at the
harness track (the “Track”) to be constructed at the Concord Property pursuant
to the terms and conditions of this Agreement.  Notwithstanding the foregoing,
Empire shall have no management responsibility for the Concord Gaming
Facilities.
 
2.           Raceway Corp. shall, pursuant to the that certain letter issued by
R&W to Raceway Corp. on January 15, 2009 (the “R&W Letter”), own the Eighth
Track License at such time as the Eighth Track License is issued by R&W to the
Raceway Corp., and certain additional licenses that may be issued by the Lottery
of the State of New York (“Lottery,” and together with R&W, the
“Agencies”).  Raceway Corp. shall own a leasehold interest in and operate the
Track and certain gaming facilities on the Concord Property (the “Concord Gaming
Facilities”) pursuant to the terms and conditions of a lease agreement (the
“Lease Agreement”) between the Raceway Corp. and Concord Kiamesha LLC, a
Delaware limited liability company and wholly-owned subsidiary of Concord into
which Concord shall transfer all of its right, title and interest to the Concord
Property (the “Property Owner”). Pursuant to the Lease Agreement, the Property
Owner shall  lease the Track and the Concord Gaming Facilities located on the
Concord Property to the Raceway Corp.  Concord Empire LLC, a Delaware limited
liability company, shall be the sole shareholder of the Raceway Corp., and
Concord shall be the sole member of Concord Empire LLC.
 
3.           In connection with the foregoing, on even date herewith, each of
David P. Hanlon, Charles A. Degliomini and Cliff Ehrlich (each an “Assignor”)
shall execute and deliver to Concord Empire LLC an Assignment and Assumption
Agreement whereby each Assignor assigned, transferred and set over unto Concord
Empire LLC One Hundred Percent (100%) of such Assignor’s right, title and
interest in and to such Assignor’s subscription rights in and to one (1) share
of common stock of Raceway Corp.
 
4.           Notwithstanding anything to the contrary provided for in this
Agreement or in any other agreement between the parties, Concord shall retain
full and complete ownership of the Concord Property, the Track and the Concord
Gaming Facilities, and Empire shall retain full and complete ownership of its
racing and gaming business, and the licenses necessary to conduct such racing
and gaming business, at the Monticello Raceway in Monticello, New York (the
“Empire Operations”).
 
Section 1.02                Payment Terms.  As consideration for entering into
this Agreement, Concord and Empire agree as follows:
 
1.           Empire Track Management Fee.  Commencing upon the commencement of
operations at the Concord Gaming Facilities (the “Operations Date”) and for the
duration of the Term, and in consideration of Empire’s agreement to provide
advice and general managerial oversight with respect to the Track, Concord shall
cause Raceway Corp. to pay to Empire an annual track management fee in the
amount of Two Million and 00/100 Dollars ($2,000,000.00), such track management
fee to be increased by five percent (5%) on each five (5) year anniversary of
the Operations Date (the “Empire Track Management Fee”). The Empire Track
Management Fee shall be prorated for the initial year in which the Track is open
for business by the number of months in which the Track is open to the public.
For the avoidance of doubt, the following schedule sets forth the amounts due as
the Empire Track Management Fee:
 
3

--------------------------------------------------------------------------------


 
Commencing on the Operations Date, Years 1 through 5:
$2,000,000.00
Years 6 through 10:
$2,100,000.00
Years 11 through 15:
$2,205,000.00
Years 16 through 20:
$2,315,250.00
Years 21 through 25:
$2,431,012.50
Years 26 through 30:
$2,552,563.10
Years 31 through 35:
$2,680,191.30
Years 36 through 40:
$2,814,200.80



The Empire Track Management Fee shall be paid to Empire notwithstanding whether
or not Concord requests and/or Empire provides satisfactory advice and/or
satisfactory overall managerial oversight with respect to the Track.
 
2.           Adjusted Gross Gaming Revenue Payment. In addition to the Empire
Track Management Fee, commencing on the Operations Date and for the duration of
the Term, Concord shall cause Raceway Corp. to pay to Empire the Adjusted Gross
Gaming Revenue Payment.
 
As used herein, “Adjusted Gross Gaming Revenue Payment” shall mean an annual fee
in the amount of two percent (2%) of the Adjusted Gross Gaming Revenue earned at
the Concord Gaming Facilities.
 
“Adjusted Gross Gaming Revenue” shall mean the total revenue wagered with
respect to video gaming machines and/or other Alternative Gaming located at the
Concord Property after payout for prizes, less the State Return, the Horsemen
Return and the Breeders Return.
 
“Alternative Gaming” shall mean any gaming approved by the State of New York
including but not limited to video lottery terminals (VLTs), video gaming
machines, slot machines, table and card games of whatever nature including but
not limited to poker, craps, roulette and revenue derived from contests and
tournaments conducted which involving such gaming, or native American gaming of
any nature, but excluding revenue derived from racing or simulcasting of racing.
 
“Horsemen Return” shall mean an amount equal to the “Horsemen Alternative Gaming
Revenue Share” set forth in the Horsemen Agreement.
 
“Breeders Return” shall mean amounts that shall be due and owing to the New York
State Horse Breeding Fund pursuant to any agreement that shall be made between
the Raceway Corp. and the New York State Horse Breeding Fund.
 
4

--------------------------------------------------------------------------------


 
“State Return” shall mean the amount that shall be payable by the Raceway
Corp.  to the State of New York pursuant to that certain law enacted by the
231st New York Legislature, approved and effective July 7, 2008, amending
chapter 383 of the laws of 2001 amending the tax law and other laws relating to
authorizing the division of the lottery to conduct a pilot program involving the
operation of video lottery terminals at certain racetracks (NY Legis 286 (2008),
as such law may be amended from time to time.
 
3.           Adjusted Gross Gaming Revenue Payment Guaranty.  Commencing upon
the Operations Date and for the duration of the Term, in the event that the
Adjusted Gross Gaming Revenue Payment paid to Empire pursuant to Section 1.02(2)
above is less than Two Million and 00/100 Dollars ($2,000,000.00) per annum,
Concord shall guaranty and pay to Empire the difference between Two Million and
00/100 Dollars ($2,000,000.00) and the Adjusted Gross Gaming Revenue Payment
distributed to Empire with respect to such calendar year (the “AGGRP
Shortfall”).
 
4.           Termination Payment.  Notwithstanding that the Term of this
Agreement has not previously expired, upon a sale or other voluntary transfer of
the Concord Gaming Facilities to any person or entity who is not an affiliate of
Concord (the “Buyer”), Raceway Corp. may terminate this Agreement upon payment
to Empire of Twenty-Five Million and 00/100 Dollars ($25,000,000.00) (the
“Termination Payment”); provided, that the Buyer shall enter into an agreement
with Empire whereby the Buyer shall agree to pay the greater of (i) the Adjusted
Gross Gaming Revenue Payment and (ii) Two Million and 00/100 Dollars
($2,000,000.00) per annum to Empire for the duration of the Term of this
Agreement; provided, further, that, notwithstanding anything to the contrary
contained in this Agreement, as a condition precedent to Empire’s receipt of the
Termination Payment, Empire shall execute and deliver to Property Owner such
documents as may be reasonably necessary, in Property Owner’s reasonable
discretion, to terminate the Memorandum of Agreement. Notwithstanding the
foregoing, Concord agrees to use its best efforts to accommodate reasonable
requests made by Empire to structure and/or characterize the payment of the
Termination Payment by Raceway Corp. to Empire in a manner that shall afford
Empire with favorable tax treatment. For the avoidance of doubt, Concord and
Empire agree that, upon payment to Empire of the Termination Payment, neither
Concord nor any Buyer shall have any obligation to pay the Empire Track
Management Fee to Empire.
 
5.           Alternative Gaming.  Solely in the event that the Eighth Track
License is no longer required by law in order to enable Raceway Corp. to conduct
Alternative Gaming at the Concord Gaming Facilities, then, notwithstanding that
the Term of this Agreement has not previously expired or anything to the
contrary contained in this Agreement, Empire shall continue to receive the
Adjusted Gross Gaming Revenue Payment pursuant to the terms and conditions set
forth in this Agreement, but shall no longer be entitled to receive the Empire
Track Management Fee or the Termination Payment pursuant to the terms and
conditions set forth in this Agreement.
 
5

--------------------------------------------------------------------------------


 
Section 1.03                Additional Consideration - Horsemen Side Agreement.
 
1.           Notwithstanding anything to the contrary contained in the Horsemen
Agreement or the Horsemen Side Agreement, until the earlier to occur of the
Operations Date and July 31, 2011, Empire shall continue to pay to the Horsemen
8.75% of the net win from video gaming machine activities at the Monticello
Raceway, and Concord shall pay any VGM Shortfall to the Horsemen during such
period.
 
2.           Commencing on the Closing and until the earlier to occur of the
Operations Date and July 31, 2011, if Empire determines, in good faith, that it
does not have sufficient funds from all sources (including with respect to all
cash-flow, credit lines and savings) to meet its financial obligations specified
in clauses (i) through (iv) below, then Concord shall pay to Empire JV Member up
to Four Million and 00/100 Dollars ($4,000,000.00) (but in no event more than
Two Million and 00/100 Dollars ($2,000,000.00) in the first twelve-month
period), less the amount of any VGM Shortfall that Concord paid directly to the
Horsemen pursuant to Section 1.03(1) above or Section 31(a) of the Horsemen
Agreement, and Empire shall apply such payment toward any of the following: (i)
payment of debt service on the 5 ½% Convertible Senior Notes, due in the year
2014 and callable in July of 2009, issued by Empire (the “Notes”), (ii) payments
of debt service with respect to that certain credit facility provided by the
Bank of Scotland in the maximum principal amount of Ten Million and 00/100
Dollars ($10,000,000.00), due in May of 2009 (the “Credit Facility”), (iii)
payments due to the Horsemen pursuant to the Horsemen Agreement and/or (iv)
payments due to the New York State Horse Breeding Fund.
 
3.           After the Operations Date, MRMI and Concord shall assign the
Horsemen Agreement to Raceway Corp., and Raceway Corp. shall make all payments
of the Horsemen Alternative Gaming Revenue Share (as defined in the Horsemen
Agreement) to the Horsemen pursuant to the terms of the Horsemen Agreement.
 
4.           After the Operations Date, Raceway Corp. shall make all payments to
the New York State Horse Breeding Fund with respect to both the Track and the
Monticello Raceway.
 
5.           Notwithstanding anything to the contrary contained in this
Agreement, (i) the indemnification provided by Empire and MRMI to Concord
pursuant to Section 2 of the Horsemen Side Agreement, (ii) Section 3 of the
Horsemen Side Agreement and (iii) Section 4 of the Horsemen Side Agreement are
each hereby incorporated by reference into this Agreement and made a part
hereof.
 
6.           Unless otherwise agreed to between Concord and Empire, the overall
number of racing days shall be allocated between the Monticello Raceway at
Monticello and the Track as follows: 50% to Monticello Raceway at Monticello and
50% to the Track.
 
7.           On even date herewith, Concord, MRMI and Empire shall terminate the
Horsemen Side Agreement; provided, that those certain sections set forth in
Section 1.03(5) of this Agreement shall survive such termination and become part
of this Agreement.
 
6

--------------------------------------------------------------------------------


 
Section 1.04                Closing, Closing Deliveries and Closing Conditions.
 
1.           The closing of the transactions contemplated pursuant to this
Agreement (the “Closing”) shall take place on the date that Property Owner or
its affiliates secures and closes on (but not necessarily funds under) financing
necessary to proceed with construction of a project on the Concord Property
having a projected cost in the minimum aggregate amount of Five Hundred Million
and 00/100 Dollars ($500,000,000.00) (including existing equity) (the
“Financing”) from certain third-party lenders (the “Lenders”) in connection with
the development of the Concord Gaming Facilities and other improvements on the
Concord Property (the “Closing Date”). The Closing shall take place at the
offices of DelBello Donnellan Weingarten Wise & Wiederkehr, LLP, 1 North
Lexington Avenue, White Plains, New York 10601.
 
2.           Unless waived by Empire, in Empire’s sole discretion, at the
Closing, Concord, for itself and on behalf of Raceway Corp., shall execute and
deliver the following: (i) a certificate confirming that the warranties and
representations of Concord set forth in this Agreement are true and complete on
and as of the Closing Date, and (ii) an incumbency certificate of Concord
attaching true, correct and complete copies of the certificate of limited
partnership and limited partnership agreement of Concord, a good standing
certificate issued by the New York Secretary of State, and a duly authorized
resolution of Concord authorizing the transactions entered into pursuant to this
Agreement.  Unless waived by Concord, in Concord’s sole discretion, at the
Closing, Empire, for itself or on behalf of Empire Transaction Subsidiary, if
any and as applicable, shall execute and deliver the following: (i) a
certificate confirming that the warranties and representations of Empire set
forth in this Agreement are true and complete on and as of the Closing Date,
(ii) an incumbency certificate of Empire attaching true, correct and complete
copies of the articles of incorporation and Bylaws of Empire, a good standing
certificate issued by the Delaware Secretary of State, and a duly authorized
resolution of Empire authorizing the transactions entered into pursuant to this
Agreement and (iii) an incumbency certificate of Empire Transaction Subsidiary,
if any, attaching true, correct and complete copies of the certificate of the
organizational documents of Empire Transaction Subsidiary, a good standing
certificate issued by the applicable Secretary of State, and a duly authorized
resolution of Empire Transaction Subsidiary authorizing the transactions entered
into pursuant to this Agreement.
 
3.           Concord agrees that the Empire Track Management Fee shall be senior
to payments due in connection with the Financing. As a condition to Closing,
Concord shall secure the Financing from the Lenders and shall cause the Lenders
to deliver to Empire a written agreement reasonably satisfactory to Empire (the
“Recognition Agreement”) whereby the Lenders shall agree to recognize the Empire
Track Management Fee and agree that the obligation to pay the Empire Track
Management Fee will have priority over payments due pursuant to the Financing
and will not be foreclosed by any action the Lenders take in connection with the
Financing. All other payments due pursuant to this Agreement shall be
subordinate to the Financing; provided, that Concord agrees that the Adjusted
Gross Gaming Revenue Payment (as hereinafter defined) shall be senior to
payments made to Property Owner or due in connection with any project-related
financing in excess of Seven Hundred and Fifty Million and 00/100 Dollars that
shall be obtained at Closing and/or subsequently in the future by the Property
Owner from one or more unaffiliated third-party lenders (the “AGGRP
Recognition”).
 
7

--------------------------------------------------------------------------------


 
4.           In addition, as a condition to Closing, Property Owner shall
execute and deliver to Empire a memorandum of this Agreement (the “Memorandum of
Agreement”) in recordable form which shall put all future lenders on notice of
the requirement for recognition of the Empire Track Management Fee and for the
execution of a Recognition Agreement.
 
Section 1.05               Track Management Agreement.  On or before the Closing
Date, Concord and Empire may negotiate a more detailed management agreement
between Empire (or Empire Transaction Subsidiary, if any) and Raceway Corp. (the
“Track Management Agreement”). To the extent such Track Management Agreement is
executed, it shall be consistent with the terms and conditions of this
Agreement, shall be automatically terminated upon the termination of this
Agreement, shall be assignable by Concord to any Person who shall acquire and
operate the Track from Raceway Corp., and shall set forth additional terms that
have been agreed to by the parties, which may include (i) further clarification
with respect to the advice and overall managerial oversight to be provided by
Empire to Concord and (ii) an agreement among the parties to share certain
employees and services with respect to the harness horseracing track operations
at the Monticello Raceway and the Track, and, in connection therewith, equitably
allocate the costs associated with such employees and services among the parties
to such agreement. In the event that the Track Management Agreement is not fully
negotiated and/or executed on or before the Closing Date, this Agreement shall
remain in full force and effect, and shall automatically and without further
action by any of the parties hereto constitute the Track Management Agreement
referred to in this Agreement.
 
Section 1.06                Default and Termination.
 
1.           In the event that either Empire or Concord fails to consummate the
transactions set forth in this Agreement notwithstanding the satisfaction or
waiver of all conditions to closing set forth in this Agreement (such failure to
constitute a default pursuant to the terms of this Agreement), the other party
may avail itself of any rights or remedies it may have at law or in equity on
account of such default.
 
2.           In the event that the Closing Date has not occurred on or before
July 31, 2010, this Agreement may be terminated by either Empire or Concord by
written notice; provided, that upon the termination of this Agreement, Concord
and Empire shall each hold a fifty percent (50%) ownership interest in the
Eighth Track License, or the rights to receive such Eighth Track License
pursuant to the R&W Letter, as applicable.
 
Section 1.07                Assignment.
 
1.           This Agreement may be assigned by Raceway Corp. to any Person who
shall acquire and operate the Concord Gaming Facilities from Raceway Corp.;
provided, that such assignee shall agree to assume all of Raceway Corp.’s
obligations pursuant to the terms and conditions of this Agreement. This
Agreement may not be assigned by Empire without the prior written consent of
Concord.
 
8

--------------------------------------------------------------------------------


 
For the avoidance of doubt, upon a sale or other voluntary transfer of the
Concord Gaming Facilities to a Buyer, Concord may assign this Agreement to such
Buyer and, in lieu of making any Termination Payment to Empire, such Buyer shall
assume all of Concord’s rights and obligations under this Agreement.
 
Article II.                     Binding Agreement
 
Section 2.01               Binding Agreement.  Notwithstanding that this
Agreement specifies that the Track Management Agreement may be negotiated after
the date of this Agreement, the parties hereto acknowledge and agree that this
Agreement sets forth the material terms and conditions of the Transaction, and
that, in the event that such Track Management Agreement is not executed by the
parties hereto, the terms of the Transaction set forth in this Agreement shall
remain in full force and effect and shall be binding upon the parties hereto.
 
Section 2.02                Original Agreement.  Upon the execution of this
Agreement, the Original Agreement shall be automatically terminated and of no
further force or effect.
 
Article III.                    Representations and Warranties
 
Section 3.01                Representations and Warranties of Concord. Subject
to the terms and conditions of this Agreement, Concord hereby warrants and
represents to Empire, knowing and intending that Empire is relying hereon in
entering into this Agreement and consummating the transactions contemplated
hereby, that:
 
(i)                 Due Formation, Existence, Etc.  Concord is duly formed,
validly existing, and in good standing, and has the requisite power and
authority to own, lease, and operate its properties as it is now owned, leased
and operated.  Concord has full power and authority and has taken all limited
partnership and/or limited liability company action necessary to execute and
deliver this Agreement and to perform the obligations of Concord hereunder, and
all limited partnership action necessary to authorize the person(s) executing
this Agreement on behalf of Concord to execute and deliver this Agreement and
all documents to be executed by Concord pursuant to this Agreement on behalf of
Concord and to perform the obligations of Concord hereunder.  This Agreement is
a valid and binding agreement of Concord enforceable against Concord in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity
principles.  The execution and delivery by Concord of, and the performance and
compliance by Concord with, the terms and provisions of this Agreement do not
(a) violate any term, condition or provision of  Concord’s organizational or
governing documents; (b) violate any judgment, order, injunction, decree,
regulation or ruling of any court or other Governmental Entity to which Concord
is subject; or (c) require any consent or approval under, result in any breach
of or any loss of any benefit under, give rise to other’s right of termination,
vesting, amendment, acceleration, or cancellation of, or cause a violation of
any agreement, promissory note, bond, mortgage, indenture, contract, lease,
license, or any other instrument of obligation to which Concord is a party or by
which Concord is bound, except that, in the case of clauses (b) or (c) above,
for any breach, violation, termination, default, acceleration, creation or
change that would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on Concord or its business.
 
9

--------------------------------------------------------------------------------


 
(ii)                 Consents and Approval.  No consent, waiver, authorization,
permit, or approval by any third party or governmental entity, which heretofore
has not been obtained, is required in connection with the execution and delivery
by Concord of this Agreement or the performance by Concord of the obligations to
be performed under this Agreement by Concord.
 
(iii)                 Litigation.  There is not now pending, nor to the best of
Concord’s knowledge, has there been threatened, any claims, causes of action or
other litigation or proceedings against or affecting Concord  before or by any
federal or state court, commission, regulatory body, administrative agency or
other governmental body, domestic or foreign, wherein an unfavorable ruling,
decision or finding may reasonably be expected to have a material adverse effect
on Concord or its business, or would interfere with Concord’s ability to
consummate the transactions contemplated by this Agreement, or would affect the
use and development of the Concord Property, except possible claims for workers’
compensation, personal injury or property damage which are covered by insurance
maintained by Concord.
 
(iv)                 Brokers and Finders.  Neither Concord nor any of its
officers, directors or employees has employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finders fees in connection
with the transactions contemplated in this Agreement.
 
(v)                 Taxes.  Except as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on Concord
or its business, (i) Concord and each of its Subsidiaries have duly and timely
(subject to any extensions permitted by applicable law) filed all material Tax
Returns required to be filed by any of them, and all such Tax Returns are true,
complete and accurate in all material respects, (ii) Concord and each of its
Subsidiaries have paid all material Taxes that are required to be paid by any of
them or that Concord or any of its Subsidiaries are obligated to withhold from
amounts owing to any employee, creditor or third party, (iii) neither Concord
nor any of its Subsidiaries has waived any statute of limitations with respect
to material Taxes or agreed to any extension of time with respect to a material
Tax assessment or deficiency, (iv) there are no pending audits, examinations,
investigations, deficiencies, claims or other proceedings in respect of material
Taxes relating to Concord or any of its Subsidiaries, (v) neither Concord nor
any of its Subsidiaries has been treated as a partnership for Tax purposes since
the date of its respective formation, and (vi) none of Concord or any of its
Subsidiaries has received or has been subject to any written ruling relating to
material Taxes or entered into any written and legally binding agreement with
any taxing authority relating to material Taxes, except with respect to sewer
taxes payable on the Concord Property.
 
10

--------------------------------------------------------------------------------


 
(vi)                 Foreign Person.  Concord is not a “foreign person” as
defined by Internal Revenue Code Section 1445.
 
(vii)                 ERISA.  Concord is not an “employee benefit plan” within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974 (as amended, “ERISA”), a “plan,” within the meaning of Section 4975 of the
Internal Revenue Code of 1986, as amended, or an entity deemed to hold “plan
assets” within the meaning of 29 C.F.R. Sec. 2510.3-101 of any such employee
benefit plan or plans.
 
Empire acknowledges and agrees that, except as set forth in this Agreement,
Concord has not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past or present, of, as to, concerning or with respect to Concord or the Concord
Property.  Additionally, no Person acting on behalf of Concord is authorized to
make, and by execution hereof Empire acknowledges that no person has made, on
behalf of Concord, any representation, agreement, statement, warranty, guaranty
or promise regarding Concord or the Concord Property or the transactions
contemplated herein other than the representations, agreements, statements,
warranties, guaranties and promises contained in this Agreement; and no such
other representation, warranty, agreement, guaranty, statement or promise, if
any, made by any person acting on behalf of Concord shall be valid or binding
upon Concord unless specifically set forth herein.
 
Except as otherwise provided in this Agreement, no representations, warranties,
covenants, indemnifications or other obligations of Concord set forth in this
Agreement shall survive the Closing beyond a period of twelve (12) months from
the date of the Closing, except to the extent that Empire shall have delivered
notice of a breach on or before such twelve (12) month anniversary.
 
Section 3.02               Representations and Warranties of Empire. Subject to
the terms and conditions of this Agreement, Empire hereby warrants and
represents to Concord, knowing and intending that Concord is relying hereon in
entering into this Agreement and consummating the transactions contemplated
hereby, that:
 
(i)           Due Formation, Existence, Etc.  Empire is a legal entity duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization and has all requisite corporate or
similar power and authority to own, lease and operate its properties and assets
and to carry on its business as presently conducted and is qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
where the ownership, leasing or operation of its assets or properties or conduct
of its business requires such qualification except where such failures to be so
qualified, licensed, or in good standing would not have a material adverse
effect on Empire or its business. Empire has all requisite corporate power and
authority and has taken all corporate action necessary in order to execute,
deliver and perform its obligations under this Agreement.  This Agreement is a
valid and binding agreement of Empire, enforceable against Empire in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. The Board of
Directors of Empire has duly approved this Agreement and the transactions
contemplated hereby.  The execution and delivery by Empire of, and the
performance and compliance by Empire with, this Agreement in accordance with its
terms do not (a) violate any term, condition or provision of  Empire’s
organizational or governing documents; (b) violate any judgment, order,
injunction, decree, regulation or ruling of any court or other Governmental
Entity to which Empire is subject; or (c) result in any breach of or any loss of
any benefit under, give rise to other’s right of termination, vesting,
amendment, acceleration, or cancellation of, or cause a violation of any
agreement, promissory note, bond, mortgage, indenture, contract, lease, license,
or any other instrument of obligation to which Empire is a party or by which
Empire is bound, except that, in the case of clauses (b) or (c) above, for any
breach, violation, termination, default, acceleration, creation or change that
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on Empire or its business.
 
11

--------------------------------------------------------------------------------


 
(ii)                 Consents and Approval.  No consent, waiver, authorization,
permit, or approval by any third party or governmental entity, which heretofore
has not been obtained, is required in connection with the execution and delivery
by Empire of this Agreement or the performance by Empire of the obligations to
be performed under this Agreement by Empire.
 
(iii)                 Litigation.  There is not now pending, nor to the best of
Empire’s  knowledge, has there been threatened, any claims, causes of action or
other litigation or proceedings against or affecting Empire before or by any
federal or state court, commission, regulatory body, administrative agency or
other governmental body, domestic or foreign, wherein an unfavorable ruling,
decision or finding may reasonably be expected to have a material adverse effect
on Empire or its business, or would interfere with Empire’s ability to
consummate the transactions contemplated by this Agreement, except possible
claims for workers’ compensation, personal injury or property damage which are
covered by insurance maintained by Empire.
 
(iv)                 Brokers and Finders.  Neither Empire nor any of its
respective officers, directors or employees has employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated in this Agreement.
 
(v)                 Taxes.  Except as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on Empire or
its business, (i) Empire and each of its Subsidiaries have duly and timely filed
all Tax Returns required to be filed by any of them, and all such Tax Returns
are true, complete and accurate in all material respects, (ii) Empire and each
of its Subsidiaries have paid all Taxes that are required to be paid by any of
them (other than Taxes that are being diligently contested by appropriate
proceedings and for which adequate reserves have been established) or that
Empire or any of its Subsidiaries are obligated to withhold from amounts owing
to any employee, creditor or third party, (iii) the unpaid Taxes of Empire and
its Subsidiaries do not exceed the reserve for Tax liability (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and tax income) reflected in the audited financial statements of Empire, as
adjusted for results of operations and cash flows through the date hereof, (iv)
neither Empire nor any of its Subsidiaries has waived any statute of limitations
with respect to Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency, (v) there are no pending audits, examinations,
investigations, deficiencies, claims or other proceedings in respect of Taxes
relating to Empire or any of its Subsidiaries, (vi) none of Empire or any of its
Subsidiaries has been a member of any group that has filed a combined,
consolidated or unitary Tax Return, other than the affiliated group of
corporations of which Empire is the common parent, (vii) none of Empire or its
Subsidiaries has any liability for Taxes of any person under Treasury Regulation
Section 1.1502-6 (or any comparable provision of state, local or foreign law),
as transferee or successor, by contract or otherwise, except as a result of the
application of Treasury Regulation Section 1.1502-6 (and any comparable
provision of state, local or foreign law to Empire and its Subsidiaries which
are members of the affiliated group of corporations of which Empire is the
common parent, (viii) none of Empire or any of its Subsidiaries has been a
distributing corporation or a controlled corporation with respect to any
distribution occurring during the last three years in which the parties to such
distribution treated the distribution as one to which Section 355 of the Code
(or any comparable provision of state, local or foreign law) applied, (ix) none
of Empire or any of its Subsidiaries has made any election, or is required, to
treat any of the assets owned by such entity as owned by another Person for Tax
purposes, and (x) none of Empire or any of its Subsidiaries has received or has
been subject to any written ruling relating to Taxes or entered into any written
and legally binding agreement with any taxing authority relating to Taxes.
 
12

--------------------------------------------------------------------------------


 
(vi)                 Foreign Person.  Empire is not a “foreign person” as
defined by Internal Revenue Code Section 1445.
 
(vii)                 ERISA.  Empire is not an “employee benefit plan” within
the meaning of Section 3(3) of ERISA, a “plan,” within the meaning of Section
4975 of the Internal Revenue Code of 1986, as amended, or an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. Sec. 2510.3-101 of any such
employee benefit plan or plans.
 
Concord acknowledges and agrees that, except as set forth in this Agreement,
Empire has not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past or present, of, as to, concerning or with respect to Empire or its
Subsidiaries.  Additionally, no Person acting on behalf of Empire is authorized
to make, and by execution hereof Concord acknowledges that no person has made,
on behalf of Empire, any representation, agreement, statement, warranty,
guaranty or promise regarding Empire or the transactions contemplated herein
other than the representations, agreements, statements, warranties, guaranties
and promises contained in this Agreement, and no such other representation,
warranty, agreement, guaranty, statement or promise, if any, made by any person
acting on behalf of Empire shall be valid or binding upon Empire unless
specifically set forth herein.
 
13

--------------------------------------------------------------------------------


 
Except as otherwise provided in this Agreement, no representations, warranties,
covenants, indemnifications or other obligations of Empire set forth in this
Agreement shall survive the Closing beyond a period of twelve (12) months from
the date of the Closing, except to the extent that Concord shall have delivered
notice of a breach on or before such twelve (12) month anniversary.
 
Section 3.03                Article III Definitions. As used in this Article
III, the following terms have the meanings hereinafter indicated :
 
“Governmental Entity” shall mean any governmental or regulatory authority,
agency, commission, body, court or other governmental entity.
 
“Lien” shall mean any easement, encroachment, security interest, pledge,
mortgage, lien (including, without limitation, environmental, Tax and ERISA
liens), charge, judgment, claim, encumbrance, proxy, voting trust or voting
agreement.
 
“material adverse effect” shall mean an effect that would prevent, materially
delay or materially impair the ability of either Concord or Empire to consummate
the transactions contemplated by this Agreement.
 
“Person” shall mean any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Subsidiaries” shall mean, with respect to any Person, any other Person, whether
incorporated or unincorporated, of which at least a majority of the securities
or ownership interests having by their terms voting power to elect a majority of
the board of directors or other Persons performing similar functions is directly
or indirectly owned or controlled by such entity or by one or more of its
respective Subsidiaries.
 
“Tax” or “Taxes” shall mean all federal, state, local or foreign net or gross
income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
alternative minimum, environmental or other taxes, assessments, duties, fees,
levies or other governmental charges of any nature whatsoever, whether disputed
or not, together with any interest, penalties, additions to tax or additional
amounts with respect thereto, whether disputed or not, in each case including
such taxes for which a Person is or may be liable (i) as a result of Treasury
Regulation Section 1.1502-6 (or a similar provision of state, local or foreign
law), as transferee or successor, and (ii) as a result of being party to any
agreement or any expressed or implied obligation to indemnify any Person.
 
“Tax Returns” shall mean any federal, state, local or foreign returns, reports,
claims for refund, information returns or statements (including any amended
returns or information returns) filed or required to be filed for purposes of a
particular Tax.
 
14

--------------------------------------------------------------------------------


 
Article IV.                   Miscellaneous.
 
Section 4.01                Headings.  The article and paragraph headings of
this Agreement are for convenience only and in no way limit or enlarge the scope
or meaning of the language hereof.
 
Section 4.02                Invalidity and Waiver.  If any portion of this
Agreement is held invalid or inoperative, then so far as is reasonable and
possible the remainder of this Agreement shall be deemed valid and operative,
and, to the greatest extent legally possible, effect shall be given to the
intent manifested by the portion held invalid or inoperative.  The failure by
either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.
 
Section 4.03                Governing Law.  This Agreement shall, in all
respects, be governed, construed, applied, and enforced in accordance with the
laws of the State of New York.
 
Section 4.04               No Third Party Beneficiary.  This Agreement is not
intended to give or confer any benefits, rights, privileges, claims, actions, or
remedies to any person or entity as a third party beneficiary, decree, or
otherwise.
 
Section 4.05               Entirety and Amendments.  This Agreement embodies the
entire agreement between the parties and supersedes all prior agreements and
understandings between the parties of any nature.  This Agreement may be amended
or supplemented only by an instrument in writing executed by the party against
whom enforcement is sought.
 
Section 4.06               Attorneys’ Fees.  Should either party employ
attorneys to enforce any of the provisions hereof, the party against whom any
final judgment is entered agrees to pay the prevailing party all reasonable
costs, charges, and expenses, including reasonable attorneys’ fees, expended or
incurred in connection therewith.
 
Section 4.07               Construction.  The parties acknowledge that the
parties and their counsel have reviewed and revised this Agreement and agree
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any exhibits or amendments hereto. Each time
that this Agreement refers to Empire, the reference shall be to Empire and all
of Empire’s subsidiaries that are directly involved with or that have been
created in connection with the transactions contemplated by this Agreement,
including Empire JV Member.
 
Section 4.08                Binding Effect.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
 
Section 4.09               Counterparts.  This Agreement may be executed in any
number of identical counterparts, each of which shall be an original and all of
which counterparts taken together shall constitute one and the same agreement.
 
Section 4.10               Further Assurances.  Subject to the terms and
conditions herein provided, each of the parties hereto shall execute and deliver
such documents as the other party shall reasonably request in order to
consummate and make effective the transactions contemplated hereby.
 
15

--------------------------------------------------------------------------------


 
Section 4.11               Jurisdiction.  With respect to any suit, action or
proceeding relating to this Agreement (“Proceedings”) each party irrevocably (a)
submits to the exclusive jurisdiction of the state and federal courts located in
the State of New York, in New York County and (b) waives any objection which it
may have at any time to the laying of venue of any Proceedings brought in any
such court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have jurisdiction over such party.
 
Section 4.12               Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY ANY OTHER
PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS AGREEMENT OR THE RELATIONSHIP OF THE PARTIES HEREUNDER.
 
16

--------------------------------------------------------------------------------


 
WITNESS the execution hereof, under seal, as of the day and year first above
written, in any number of counterpart copies, each of which counterpart copies
shall be deemed an original for all purposes.
 

 
CONCORD ASSOCIATES, L.P.
     
By:  Convention Hotels, LLC, its General Partner
 
By: Catskill Resort Group, LLC, its Managing Member
 
 
By:
/s/ Louis R. Cappelli
   
Name:
Louis R. Cappelli
   
Title:
Manager






 
EMPIRE RESORTS, INC.
         
By:
/s/ David P. Hanlon
   
Name:
David P. Hanlon
   
Title:
President and Chief Executive Officer







17